IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-70,607-01


EX PARTE TIMOTHY TIJERINA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 05-08-187-CRA
IN THE 81ST DISTRICT COURT FROM ATASCOSA COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was
convicted of intoxication manslaughter and sentenced to forty years' imprisonment. 
	On October 15, 2008, this Court remanded these applications to the trial court for findings
of fact and conclusions of law.  On June 6, 2009, the trial court held a writ hearing and heard
testimony regarding Applicant's remanded claim of ineffective assistance of counsel.  On June 30,
2009, the trial court made findings of fact and conclusions of law that were based on the testimony
of counsel and the original written plea papers.  The trial court recommended that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed: August 19, 2009
Do not publish